

Exhibit 10.9


Advisory Agreement
between
Phillips Edison – ARC Shopping Center REIT Inc.,
Phillips Edison – ARC Shopping Center Operating Partnership, L.P.
and
Phillips Edison NTR LLC






December 3, 2014






--------------------------------------------------------------------------------

Table of Contents


Page



Article 1
Definitions    1

Article 2
Appointment    7

Article 3
Duties Of The Advisor    8

3.1
Acquisition Services    8

3.2
Asset Management Services    9

3.3
Stockholder Services    12

3.4
Other Services    12

Article 4
Authority of Advisor    12

4.1
General    12

4.2
Powers of the Advisor    13

4.3
Approval by the Board    13

4.4
Modification or Revocation of Authority of Advisor    13

Article 5
Bank Accounts    13

Article 6
Records And Financial Statements    14

Article 7
Limitation On Activities    14

Article 8
Fees    15

8.1
Acquisition Fees    15

8.2
Subordinated Participation Interests    15

8.3
Disposition Fees    16

8.4
Financing Fee    16

8.5
Other Services    16

8.6
Changes to Fee Structure    17


i



--------------------------------------------------------------------------------




8.7
Internalization    17

8.8
Limitation on Fees    17

8.9
Investments through Joint Ventures    17

Article 9
Expenses    18

9.1
General    18

9.2
Timing of and Additional Limitations on Reimbursements    19

Article 10
Relationship Of Advisor And Company; Other Activities Of The Advisor    20

10.1
Relationship    20

10.2
Time Commitment    21

10.3
Investment Opportunities    21

10.4
Restriction on Exchange of OP Units    21

Article 11
The Phillips Edison and PECO Names    21

Article 12
Term And Termination Of The Agreement    22

12.1
Term    22

12.2
Termination by Either Party    22

12.3
Payments on Termination and Survival of Certain Rights and Obligations    22

Article 13
Assignment    23

13.1
Assignment of Agreement    23

13.2
Assignment of Payments    23

Article 14
Indemnification And Limitation Of Liability    23

14.1
Indemnification    23


EAST\95744158. 1ii



--------------------------------------------------------------------------------




14.2
Limitation on Indemnification    24

14.3
Limitation on Payment of Expenses    24

Article 15
Miscellaneous    25

15.1
Incorporation of the Partnership Agreement    25

15.2
Notices    25

15.3
Modification    26

15.4
Severability    26

15.5
Construction    27

15.6
Entire Agreement    27

15.7
Waiver    27

15.8
Gender    27

15.9
Titles Not to Affect Interpretation    27

15.10
Third Party Beneficiary    27

15.11
Counterparts    28




EAST\95744158. 1iii



--------------------------------------------------------------------------------




Advisory Agreement
This Advisory Agreement, dated as of December 3, 2014 (this “Agreement”), is
between Phillips Edison – ARC Shopping Center REIT Inc., a Maryland corporation
(the “Company”), Phillips Edison – ARC Shopping Center Operating Partnership
L.P., a Delaware limited partnership (the “Partnership”) and Phillips Edison NTR
LLC, a Delaware limited liability company (the “Advisor”).
W I T N E S S E T H
WHEREAS, the Company and the Partnership desire to avail themselves of the
knowledge, experience, sources of information, advice, assistance and certain
facilities available to the Advisor and to have the Advisor undertake the duties
and responsibilities hereinafter set forth, on behalf of, and subject to the
supervision of, the Board of Directors of the Company, all as provided herein;
and
WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors of the Company, on the terms and
subject to the conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree that the Agreement
hereby is as follows:
Article 1

Definitions
The following defined terms used in this Agreement shall have the meanings
specified below:
“Acquisition Expenses” means any and all expenses, excluding the Acquisition
Fees, incurred by the Company, the Advisor or any Affiliate of either in
connection with the consideration, investigation, selection, evaluation,
acquisition or development of any Property, Loan or other Permitted Investment,
whether or not acquired or originated, as applicable, including legal fees and
expenses, travel and communications expenses, brokerage fees, costs of
appraisals, nonrefundable option payments on Properties, Loans or other
Permitted Investments not acquired, accounting fees and expenses, title
insurance premiums and the costs of performing due diligence.
“Acquisition Fees” means (i) the fees payable to the Advisor pursuant to
Section 8.1, and (ii) all other fees and commissions, excluding Acquisition
Expenses, paid by any Person to any Person in connection with making or
investing in any Property, Loan or other Permitted Investment or the purchase,
development or construction of any Property by the Company. Included in
clause (ii) above shall be any real estate commission, selection fee,
Development Fee, Construction Fee, nonrecurring

1



--------------------------------------------------------------------------------




management fee, loan fees or points or any fee of a similar nature, however
designated. Excluded in clause (ii) above shall be Development Fees and
Construction Fees paid to Persons not Affiliated with the Advisor in connection
with the actual development and construction of a Property.
“Advisor” has the meaning set forth at the head of this Agreement.
“Affiliate” means, with respect to any Person, any of the following: (i) any
other Person directly or indirectly controlling, controlled by, or under common
control with such Person; (ii) any other Person directly or indirectly owning,
controlling, or holding with the power to vote 10% or more of the outstanding
voting securities of such Person; (iii) any legal entity for which such Person
acts as an executive officer, director, trustee, or general partner; (iv) any
other Person 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled, or held, with power to vote, by such Person; and
(v) any executive officer, director, trustee, or general partner of such Person.
An entity shall not be deemed to control or be under common control with an
Advisor‑sponsored program unless (A) the entity owns 10% or more of the voting
equity interests of such program, or (B) a majority of the board of directors
(or equivalent governing body) of such program is composed of Affiliates of the
entity. The term “Affiliated” shall have a meaning correlative thereto.
“Appraised Value” means the value according to an appraisal made by an
Independent Appraiser.
“Articles of Incorporation” means the Articles of Incorporation of the Company
under Title 2 of the Corporations and Associations Article of the Annotated Code
of Maryland, as amended from time to time.
“Average Invested Assets” means, for a specified period, the average of the
aggregate book value of the assets of the Company invested, directly or
indirectly, in Properties, Loans and other Permitted Investments secured by real
estate before reserves for depreciation or bad debts or other similar non‑cash
reserves, computed by taking the average of such values at the end of each month
during such specified period.
“Board of Directors” or “Board” means the persons holding such office, as of any
particular time, under the Articles of Incorporation of the Company, whether
they be the Directors named therein or additional or successor Directors.
“Bylaws” means the bylaws of the Company, as amended from time to time.
“Cash from Financings” means the net cash proceeds realized by the Company from
the financing of Properties, Loans or other Permitted Investments or from the
refinancing of any Company indebtedness (after deduction of all expenses
incurred in connection therewith).

2



--------------------------------------------------------------------------------




“Cash from Sales and Settlements” means the net cash proceeds realized by the
Company: (i) from the sale, exchange or other disposition of any of its assets
or any portion thereof after deduction of all expenses incurred in connection
therewith; (ii) from the prepayment, maturity, workout or other settlement of
any Loan or Permitted Investment or portion thereof after deduction of all
expenses incurred in connection therewith; and (iii) from regular principal
payments on any Loan (or to the extent applicable, any Permitted Investment). In
the case of a transaction described in clause (i)(C) of the definition of “Sale”
and clause (i)(B) of the definition of “Settlement,” Cash from Sales and
Settlements means the proceeds of any such transaction actually distributed to
the Company from the Joint Venture or partnership. Cash from Sales and
Settlements shall not include Cash from Financings.
“Cash from Sales, Settlements and Financings” means the total sum of Cash from
Sales and Settlements and Cash from Financings.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
“Company” means Phillips Edison – ARC Shopping Center REIT Inc., a corporation
organized under the laws of the State of Maryland.
“Competitive Real Estate Commission” means a real estate or brokerage commission
for the purchase or sale of property that is reasonable, customary, and
competitive in light of the size, type, and location of the property.
“Conflicts Committee” shall have the meaning set forth in the Company’s
Articles of Incorporation.
“Construction Fee” means a fee or other remuneration for acting as general
contractor and/or construction manager to construct improvements, supervise and
coordinate projects or to provide major repairs or rehabilitation on a Property.
“Contract Sales Price” means the total consideration received by the Company for
the sale of a Property, Loan or other Permitted Investment.
“Corporate Governance Guidelines” means the Corporate Governance Guidelines
adopted by the Board on July 9, 2014, as amended from time to time.
“Development Fee” means a fee for the packaging of a Property, including
negotiating and approving plans, and undertaking to assist in obtaining zoning
and necessary variances and necessary financing for the Property, either
initially or at a later date.

3



--------------------------------------------------------------------------------




“Director” means a member of the Board of Directors of the Company.
“Disposition Fee” shall have the meaning set forth in Section 8.3.
“Distributions” means any distributions of money or other property by the
Company to owners of Shares, including distributions that may constitute a
return of capital for federal income tax purposes.
“Financing Fee” shall have the meaning set forth in Section 8.4.
“GAAP” means accounting principles generally accepted in the United States.
“include,” “included,” “including” and “such as” are to be construed as if
followed by the phrase “without limitation.”
“Independent Appraiser” means a person with no material current or prior
business or personal relationship with the Advisor or the Directors, who is
engaged to a substantial extent in the business of rendering opinions regarding
the value of assets of the type held by the Company, and who is a qualified
appraiser of real estate as determined by the Board. Membership in a nationally
recognized appraisal society such as the American Institute of Real Estate
Appraisers (“M.A.I.”) or the Society of Real Estate Appraisers (“S.R.E.A.”)
shall be conclusive evidence of such qualification.
“Invested Capital” means the amount calculated by multiplying the total number
of Shares purchased by Stockholders by the issue price, reduced by any amounts
paid by the Company to repurchase or redeem Shares pursuant to the Company’s
plan for redemption of Shares or otherwise.
“Joint Venture” means any joint venture, limited liability company or other
Affiliate of the Company that owns, in whole or in part, on behalf of the
Company any Properties, Loans or other Permitted Investments.
“Liquidity Event” shall mean a liquidation or the sale of all or substantially
all Properties, Loans and Permitted Investments (regardless of the form in which
such sale shall occur, including through a merger or sale of stock or other
interests in an entity, and regardless of whether such transaction is taxable or
tax-free).
“Listed” or “Listing” shall have the meaning set forth in the Company’s
Articles of Incorporation.
“Loans” means mortgage loans and other types of debt financing investments made
by the Company or the Partnership, either directly or indirectly, including
through ownership interests in a Joint Venture or partnership, and including
mezzanine loans, B‑notes, bridge loans, convertible mortgages, wraparound
mortgage loans, construction mortgage loans, loans on leasehold interests, and
participations in such loans.

4



--------------------------------------------------------------------------------




“Net Income” means, for any period, the total revenues of the Company applicable
to such period, less the total expenses applicable to such period excluding
additions to reserves for depreciation, bad debts or other similar non‑cash
reserves; provided, however, that Net Income shall exclude the gain from the
sale of the Company’s assets.
“Offering” means any offering of Shares that is registered with the SEC pursuant
to the Securities Act of 1933, as amended, excluding Shares offered under any
employee benefit plan.
“OP Units” means units of limited partnership interest in the Partnership.
“Operating Cash Flow” means Operating Revenue Cash Flows minus the sum of
(i) Operating Expenses, (ii) all principal and interest payments on indebtedness
and other sums paid to lenders, (iii) the expenses of raising capital such as
Organization and Offering Expenses, legal, audit, accounting, underwriting,
brokerage, listing, registration, and other fees, printing and other such
expenses and taxes incurred in connection with the issuance, distribution,
transfer, registration and Listing of the Shares, (iv) taxes, (v) incentive fees
paid in compliance with the Corporate Governance Guidelines and (vi) Acquisition
Fees, Acquisition Expenses, real estate commissions on resale of property, and
other expenses connected with the acquisition, disposition, and ownership of
real estate interests, loans or other property (other than commissions on the
sale of assets other than real property), such as the costs of foreclosure,
insurance premiums, legal services, maintenance, repair and improvement of
property.
“Operating Expenses” means all costs and expenses incurred by the Company, as
determined under GAAP, that in any way are related to the operation of the
Company or to Company business, including fees paid to the Advisor, but
excluding (i) the expenses of raising capital such as Organization and Offering
Expenses, legal, audit, accounting, underwriting, brokerage, listing,
registration, and other fees, printing and other such expenses and taxes
incurred in connection with the issuance, distribution, transfer, registration
and Listing of the Shares, (ii) interest payments, (iii) taxes, (iv) non‑cash
expenditures such as depreciation, amortization, bad loan reserves, impairments
of value, and mark‑to‑market losses, (v) incentive fees paid in compliance with
the Corporate Governance Guidelines, and (vi) Acquisition Fees, Acquisition
Expenses, real estate commissions on resale of property, property management
fees, and other expenses connected with the acquisition, disposition, and
ownership of real estate interests, loans or other property (other than
commissions on the sale of assets other than real property), such as the costs
of foreclosure, insurance premiums, legal services, maintenance, repair and
improvement of property.
“Operating Revenue Cash Flows” means the Company’s cash flow from ownership
and/or operation of (i) Properties, (ii) Loans, (iii) Permitted Investments,
(iv) short‑term investments, and (v) interests in Properties, Loans and
Permitted Investments owned by any Joint Venture or any partnership in which the
Company or the Partnership is, directly or indirectly, a co‑venturer or partner.

5



--------------------------------------------------------------------------------




“Organization and Offering Expenses” means all expenses incurred by or on behalf
of the Company in connection with or in preparing the Company for registration
of and subsequently offering and distributing its Shares to the public, whether
incurred before, on or after the date of this Agreement, including total
dealer‑manager, underwriting and brokerage discounts and commissions; legal fees
and expenses of any dealer‑manager or underwriter; expenses for printing,
engraving and mailing; compensation of employees while engaged in sales
activity; charges of transfer agents, registrars, trustees, escrow holders,
depositaries and experts; expenses of qualification of the sale of the
securities under Federal and state laws; taxes and fees, accountants’ and
attorneys’ fees and expenses.
“Partnership” means Phillips Edison – ARC Shopping Center Operating Partnership,
L.P., a Delaware limited partnership formed to own and operate Properties, Loans
and other Permitted Investments on behalf of the Company.
“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of February 4, 2013, among the Company,
Phillips Edison Shopping Center OP GP LLC, the Advisor, and PE – ARC Special
Limited Partner LLC, as the same may be amended from time to time.
“Permitted Investments” means all investments (other than Properties and Loans)
in which the Company acquires an interest, either directly or indirectly,
including through ownership interests in a Joint Venture or partnership,
pursuant to its Articles of Incorporation, Bylaws and the investment objectives
and policies adopted by the Board from time to time, other than short‑term
investments acquired for purposes of cash management.
“Person” or “person” means an individual, corporation, partnership, estate,
trust (including a trust qualified under Section 401(a) or 501(c) (17) of the
Code), a portion of a trust permanently set aside for or to be used exclusively
for the purposes described in Section 642(c) of the Code, association, private
foundation within the meaning of Section 509(a) of the Code, joint stock company
or other entity, or any government or any agency or political subdivision
thereof, and also includes a group as that term is used for purposes of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.
“Property” or “Properties” means any real property or properties transferred or
conveyed to the Company, the Partnership, or any subsidiary of the Company or
the Partnership, either directly or indirectly, and/or any real property or
properties transferred or conveyed to a Joint Venture or partnership in which
the Company is, directly or indirectly, a co‑venturer or partner.
“Property Manager” means an entity that has been retained to perform and carry
out at one or more of the Properties property‑management services, excluding
Persons retained or hired to perform facility management or other services or
tasks at a particular Property, the costs for which are passed through to and
ultimately paid by the tenant at such Property.

6



--------------------------------------------------------------------------------




“REIT” means a “real estate investment trust” under Sections 856 through 860 of
the Code.
“Sale” or “Sales” means (i) any transaction or series of transactions whereby:
(A) the Company or the Partnership sells, grants, transfers, conveys, or
relinquishes its direct or indirect ownership of any Property, Loan or other
Permitted Investment or portion thereof, including the transfer of any Property
that is the subject of a ground lease, and including any event with respect to
any Property, Loan or other Permitted Investment that gives rise to a
significant amount of insurance proceeds or condemnation awards; (B) the Company
or the Partnership sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all of the direct or indirect interest of the
Company or the Partnership in any Joint Venture or partnership in which it is,
directly or indirectly, a co‑venturer or partner; or (C) any Joint Venture or
partnership (in which the Company or the Partnership is, directly or indirectly,
a co‑venturer or partner) sells, grants, transfers, conveys, or relinquishes its
direct or indirect ownership of any Property, Loan or other Permitted Investment
or portion thereof, including any event with respect to any Property, Loan or
other Permitted Investment that gives rise to insurance claims or condemnation
awards, but (ii) not including any transaction or series of transactions
specified in clause (i)(A), (i)(B), or (i)(C) above in which the proceeds of
such transaction or series of transactions are reinvested in one or more
Properties, Loans or other Permitted Investments within 180 days thereafter.
“SEC” means the United States Securities and Exchange Commission.
“Settlement” means (i) the payment of principal, prepayment, maturity, workout
or other settlement of any Loan or other Permitted Investment or portion thereof
owned, directly or indirectly, by (A) the Company or the Partnership or (B) any
Joint Venture or any partnership in which the Company or the Partnership is,
directly or indirectly, a partner, but (ii) not including any transaction or
series of transactions specified in clause (i)(A) or (i)(B) above in which the
proceeds of such prepayment, maturity, workout or other settlement are
reinvested in one or more Properties, Loans or other Permitted Investments
within 180 days thereafter.
“Shares” means the shares of common stock of the Company, par value $.01 per
share.
“Stockholders” means the registered holders of the Shares.
“Subordinated Participation Interest” means a profits interest in the
Partnership designated as a Class B Unit in accordance with the terms of the
Partnership Agreement.
“Termination” means the termination of this Agreement in accordance with
Article 13 hereof.

7



--------------------------------------------------------------------------------




“Termination Date” means the date of termination of the Agreement if such
termination does not coincide with the parties entering into a renewed or
amended advisory agreement.
“2%/25% Guidelines” has the meaning set forth in Section 9.2(C).
Article 2    

Appointment
The Company and the Partnership hereby appoint the Advisor to serve as their
advisor and asset manager on the terms and subject to the conditions set forth
in this Agreement, and the Advisor hereby accepts such appointment.
Article 3    

Duties Of The Advisor
The Advisor is responsible for managing, operating, directing and supervising
the operations and administration of the Company, the Partnership and their
assets. The Advisor undertakes to use commercially reasonable efforts to present
to the Company and the Partnership potential investment opportunities and to
provide a continuing and suitable investment program consistent with the
investment objectives and policies of the Company as determined and adopted from
time to time by the Board. Subject to the limitations set forth in this
Agreement, including Article 4 hereof, consistent with the provisions of the
Articles of Incorporation, Bylaws, Corporate Governance Guidelines and the
Partnership Agreement and the continuing and exclusive authority of the Board
over the supervision of the Company, the Advisor shall, either directly or by
engaging an Affiliate or third party, perform the following duties:
3.1
Acquisition Services. The Advisor shall:

(A)
Serve as the Company’s and the Partnership’s investment and financial advisor
and provide relevant market research and economic and statistical data in
connection with the Company’s and the Partnership’s assets and investment
objectives and policies;

(B)
Subject to Article 4 hereof and the investment objectives and policies of the
Company: (a) locate, analyze and select potential investments; (b) structure and
negotiate the terms and conditions of transactions pursuant to which investments
in Properties, Loans and other Permitted Investments will be made; (c) acquire,
originate and dispose of Properties, Loans and other Permitted Investments on
behalf of the Company (including through Joint Ventures); (d) arrange for
financing and refinancing and make other changes in the asset or capital
structure of


8



--------------------------------------------------------------------------------




investments in Properties, Loans and other Permitted Investments; (e) select
Joint Venture partners and structure corresponding agreements; and (f) enter
into leases, service contracts and other agreements for Properties, Loans and
other Permitted Investments;
(C)
Perform due diligence on prospective investments and create due diligence
reports summarizing the results of such work;

(D)
Prepare reports regarding prospective investments that include recommendations
and supporting documentation necessary for the Directors to evaluate the
proposed investments;

(E)
Obtain reports (which may be prepared by the Advisor or its Affiliates), where
appropriate, concerning the value of contemplated investments of the Company and
the Partnership;

(F)
Deliver to or maintain on behalf of the Company copies of all appraisals
obtained in connection with the Company’s and the Partnership’s investments; and

(G)
Negotiate and execute approved investments and other transactions, including
Settlements of Loans and other Permitted Investments.

3.2
Asset Management Services. The Advisor shall (or shall retain other Persons to
(but shall remain responsible to the Company and the Partnership)):

(A)
Real Estate and Related Services:

(1)
Investigate, select and, on behalf of the Company, engage and conduct business
with (including enter contracts with) and supervise the performance of such
Persons as the Advisor deems necessary to the proper performance of its
obligations as set forth in this Agreement, including consultants, accountants,
lenders, technical advisors, attorneys, brokers, underwriters, corporate
fiduciaries, escrow agents, depositaries, custodians, agents for collection,
insurers, insurance agents, banks, builders, developers, property owners,
security investment advisors, mortgagors, the registrar and the transfer agent,
construction companies, Property Managers and any and all Persons acting in any
other capacity deemed by the Advisor necessary or desirable for the performance
of any of the foregoing services;

(2)
Negotiate and service the Company’s and the Partnership’s debt facilities and
other financings and negotiate on behalf of the Company with banks or other
lenders for debt facilities to be made to the Company or with investment banking
firms and


9



--------------------------------------------------------------------------------




broker‑dealers or negotiate private sales of Shares or obtain debt facilities
for the Company and the Partnership, but in no event in such a manner so that
the Advisor shall be acting as a broker‑dealer or underwriter; provided,
however, that any fees and costs payable to third parties incurred by the
Advisor in connection with the foregoing shall be the responsibility of the
Company and the Partnership;
(3)
Monitor applicable markets and obtain reports (which may be prepared by the
Advisor or its Affiliates) where appropriate, concerning the value of
investments of the Company and the Partnership;

(4)
Monitor and evaluate the performance of each asset of the Company and the
Partnership and the Company’s and the Partnership’s overall portfolio of assets,
provide daily management services to the Company and perform and supervise the
various management and operational functions related to the Company’s and the
Partnership’s investments;

(5)
Formulate and oversee the implementation of strategies for the administration,
promotion, management, operation, maintenance, investment, improvement,
financing and refinancing, marketing, leasing and disposition of Properties,
Loans and other Permitted Investments on an overall portfolio basis;

(6)
Consult with the Company’s officers and the Board and assist the Board in the
formulation and implementation of the Company’s financial policies, and, as
necessary, furnish the Board with advice and recommendations with respect to the
making of investments consistent with the investment objectives and policies of
the Company and in connection with any borrowings proposed to be undertaken by
the Company;

(7)
Oversee the performance by the Property Managers of their duties, including
collection and proper deposits of rental payments and payment of Property
expenses and maintenance;

(8)
Conduct periodic on‑site property visits to some or all (as the Advisor or its
designee deems reasonably necessary) of the Properties to inspect the physical
condition of the Properties and to evaluate the performance of the Property
Managers;

(9)
Review, analyze and comment upon the operating budgets, capital budgets and
leasing plans prepared and submitted by each Property


10



--------------------------------------------------------------------------------




Manager and aggregate these property budgets into the Company’s and the
Partnership’s overall budget;
(10)
Coordinate and manage relationships between the Company, the Partnership and any
co‑venturers or partners; and

(11)
Consult with the Company’s officers and the Board and provide assistance with
the evaluation and approval of potential asset dispositions, sales and
refinancings.

(B)
Accounting and Other Administrative Services:

(1)
Provide the day‑to‑day management of the Company and the Partnership and perform
and supervise the various administrative functions reasonably necessary for the
management of the Company and the Partnership;

(2)
From time to time, or at any time reasonably requested by the Board, make
reports to the Board on the Advisor’s performance of services to the Company and
the Partnership under this Agreement;

(3)
Make reports to the Conflicts Committee each quarter of the investments that
have been made by other programs sponsored by the Advisor or any of its
Affiliates, as well as any investments that have been made by the Advisor or any
of its Affiliates directly, in each case to the extent such investments
constitute a conflict of interest or a potential conflict of interest with the
investment policies and objectives of the Company;

(4)
Provide or arrange for any administrative services and items, legal and other
services, office space, office furnishings, personnel and other overhead items
necessary and incidental to the Company’s and the Partnership’s business and
operations;

(5)
Provide financial and operational planning services;

(6)
Maintain accounting and other record‑keeping functions at the Company, the
Partnership, and investment levels, including information concerning the
activities of the Company and the Partnership as shall be required to prepare
and to file all periodic financial reports, tax returns and any other
information required to be filed with the SEC, the Internal Revenue Service and
any other regulatory agency;

(7)
Maintain and preserve all appropriate books and records of the Company and the
Partnership;


11



--------------------------------------------------------------------------------




(8)
Provide tax and compliance services and coordinate with appropriate third
parties, including the Company’s independent auditors and other consultants, on
related tax matters;

(9)
Provide the Company and the Partnership with all necessary cash management
services;

(10)
Deliver to, or maintain on behalf of, the Company and the Partnership copies of
all appraisals obtained in connection with Properties, Loans and Permitted
Investments;

(11)
Manage and coordinate with the transfer agent the monthly dividend process and
payments to Stockholders;

(12)
Consult with the Company’s officers and the Board and assist the Board in
evaluating and obtaining adequate insurance coverage based upon risk management
determinations;

(13)
Consult with the Company’s officers and the Board and assist the Board in
evaluating various liquidity events when appropriate;

(14)
Provide the Company’s officers and the Board with timely updates related to the
overall regulatory environment affecting the Company, as well as managing
compliance with such matters, including compliance with the Sarbanes‑Oxley Act
of 2002;

(15)
Consult with the Company’s officers and the Board relating to the corporate
governance structure and appropriate policies and procedures related thereto;

(16)
Perform all reporting, record keeping, internal controls and similar matters in
a manner that allows the Company to comply with applicable law, including
federal and state securities laws and the Sarbanes‑Oxley Act of 2002;

(17)
Notify the Board of all proposed material transactions before they are
completed; and

(18)
Do all things necessary to assure its ability to render the services described
in this Agreement.

3.3
Stockholder Services. The Advisor shall (or shall retain other Persons to (but
shall remain responsible to the Company)):

(A)
Manage services for and communications with Stockholders, including answering
phone calls, preparing and sending written and electronic reports and other
communications;


12



--------------------------------------------------------------------------------




(B)
Oversee the performance of the transfer agent and registrar; and

(C)
Establish technology infrastructure to assist in providing Stockholder support
and service.

3.4
Other Services. Except as provided in Article 7, the Advisor shall perform any
other services reasonably requested by the Company (acting through the Conflicts
Committee) and the Partnership.

Article 4    

Authority of Advisor
4.1
General. All rights and powers to manage and control the day‑to‑day business and
affairs of the Company and the Partnership shall be vested in the Advisor. The
Advisor shall have the power to delegate all or any part of its rights and
powers to manage and control the business and affairs of the Company and the
Partnership to such officers, employees, Affiliates, agents and representatives
of the Advisor or the Company as it may deem appropriate. Any authority
delegated by the Advisor to any other Person shall be subject to the limitations
on the rights and powers of the Advisor specifically set forth in this Agreement
or the Corporate Governance Guidelines.

4.2
Powers of the Advisor. Subject to the express limitations set forth in this
Agreement, to the continuing and exclusive authority of the Board over the
supervision of the Company, and to the right of the Advisor to delegate its
responsibilities pursuant to Section 4.1, the power to direct the management,
operation and policies of the Company and the Partnership shall be vested in the
Advisor, which shall have the power by itself and shall be authorized and
empowered on behalf and in the name of the Company and the Partnership to carry
out any and all of the objectives and purposes of the Company and the
Partnership and to perform all acts and enter into and perform all contracts and
other undertakings that it may in its sole discretion deem necessary, advisable
or incidental thereto to perform its obligations under this Agreement.

4.3
Approval by the Board. Notwithstanding the foregoing, the Advisor may not take
any action on behalf of the Company or the Partnership without the prior
approval of the Board or duly authorized committees thereof if the Articles of
Incorporation, the Corporate Governance Guidelines or Maryland General
Corporation Law require the prior approval of the Board. The Advisor will
deliver to the Board all documents reasonably required by it to evaluate a
proposed investment (and any related financing).

4.4
Modification or Revocation of Authority of Advisor. The Board may, at any time
upon the giving of notice to the Advisor, modify or revoke the authority or
approvals set forth in Article 3 hereof and this Article 4; provided, however,
that


13



--------------------------------------------------------------------------------




such modification or revocation shall be effective upon receipt by the Advisor
and shall not be applicable to investment transactions to which the Advisor has
committed the Company prior to the date of receipt by the Advisor of such
notification.
Article 5    

Bank Accounts
The Advisor may establish and maintain one or more bank accounts in the name of
the Company or the Partnership and may collect and deposit into such account or
accounts, and disburse from any such account or accounts, any money on behalf of
the Company or the Partnership, under such terms and conditions as the Board may
approve; provided, that no funds shall be commingled with the funds of the
Advisor. The Advisor shall upon request render appropriate accountings of such
collections and payments to the Board and the independent auditors of the
Company.
Article 6    

Records And Financial Statements
The Advisor, in the conduct of its responsibilities to the Company and the
Partnership, shall maintain adequate and separate books and records for the
Company’s and the Partnership’s operations in accordance with GAAP, which shall
be supported by sufficient documentation to ascertain that such books and
records are properly and accurately recorded. Such books and records shall be
the property of the Company and the Partnership and shall be available for
inspection by the Board and by counsel, auditors and other authorized agents of
the Company and the Partnership, at any time or from time to time during normal
business hours. Such books and records shall include all information necessary
to calculate and audit the fees or reimbursements paid under this Agreement. The
Advisor shall utilize procedures to attempt to ensure such control over
accounting and financial transactions as is reasonably required to protect the
Company’s and the Partnership’s assets from theft, error or fraudulent activity.
All financial statements that the Advisor delivers to the Company and the
Partnership shall be prepared on an accrual basis in accordance with GAAP,
except for special financial reports that by their nature require a deviation
from GAAP. The Advisor shall liaise with the Company’s officers and independent
auditors and shall provide such officers and auditors with the reports and other
information that the Company so requests.
Article 7    

Limitation On Activities
Notwithstanding any provision in this Agreement to the contrary, the Advisor
shall not take any action that, in its sole judgment made in good faith, would
(i) adversely affect the ability of the Company to qualify or continue to
qualify as a REIT under the

14



--------------------------------------------------------------------------------




Code (unless the Board has determined that REIT qualification is not in the best
interests of the Company and its Stockholders), (ii) subject the Company to
regulation under the Investment Company Act of 1940, as amended, (iii) violate
any law, rule, regulation or statement of policy of any governmental body or
agency having jurisdiction over the Company, its Shares or its other securities,
(iv) require the Advisor to register as a broker‑dealer with the SEC or any
state, or (v) violate the Articles of Incorporation, Bylaws or Corporate
Governance Guidelines. In the event an action that would violate any of
clauses (i) through (v) of the preceding sentence but such action has been
ordered by the Board, the Advisor shall notify the Board of the Advisor’s
judgment of the potential impact of such action and shall refrain from taking
such action until it receives further clarification or instructions from the
Board. In such event, the Advisor shall have no liability for acting in
accordance with the specific instructions of the Board so given.
Article 8    

Fees
8.1
Acquisition Fees. As compensation for the investigation, selection, sourcing and
acquisition or origination (by purchase, investment or exchange) of Properties,
Loans and other Permitted Investments, the Company shall pay an Acquisition Fee
calculated as set forth below in this Section 8.1 to the Advisor or its
assignees for each such investment (whether an acquisition or origination). With
respect to the acquisition or origination of a Property, Loan or other Permitted
Investment to be owned, directly or indirectly, by the Company or the
Partnership, the Acquisition Fee payable to the Advisor or its assignees shall
equal 1.0% of the sum of the amount actually paid or allocated to fund the
acquisition, origination, development, construction or improvement of the
Property, Loan or other Permitted Investment, inclusive of the amount of any
debt associated with, or used to fund the investment in, such Property, Loan or
other Permitted Investment, but exclusive of the Acquisition Fee payable to the
Advisor or its assignees and the Acquisition Expenses associated with such
Property, Loan or other Permitted Investment. The calculation of Acquisition
Fees payable to the Advisor or its assignees will also include any amounts
incurred or reserved for capital expenditures that will be used to provide funds
for capital improvements and repairs applied to any real property investment
acquired where the Company plans to add value. With respect to the acquisition
or origination of a Property, Loan or other Permitted Investment through any
Joint Venture or any partnership in which the Company or the Partnership is,
directly or indirectly, a co‑venturer or partner, the Acquisition Fee payable to
the Advisor or its assignees shall equal 1.0% of the portion that is
attributable to the Company’s or the Partnership’s direct or indirect investment
in such Joint Venture or partnership of the amount actually paid or allocated to
fund the acquisition, origination, development, construction or improvement of
the Property, Loan or other Permitted Investment, inclusive of the amount of any
debt associated with, or used to fund the investment in, such Property, Loan or
other Permitted Investment, but exclusive


15



--------------------------------------------------------------------------------




of the Acquisition Fee so payable to the Advisor or its assignees and the
Acquisition Expenses associated with such Property, Loan or other Permitted
Investment. The Advisor shall submit an invoice to the Company following the
closing or closings of each acquisition or origination, accompanied by a
computation of the Acquisition Fee. The Acquisition Fee payable to the Advisor
or its assignees shall be paid at the closing of the transaction upon receipt of
the invoice by the Company.
8.2
Subordinated Participation Interests. The Partnership shall periodically issue
Subordinated Participation Interests in the Partnership to the Advisor or its
assignees, pursuant to the terms and conditions contained in the Partnership
Agreement, in connection with the Advisor’s (or its assignees’) management of
the Company’s and the Partnership’s assets.

8.3
Disposition Fees. If the Advisor or any of its Affiliates provides a substantial
amount of services (as determined by the Conflicts Committee) in connection with
a Sale, then the Advisor or its assignees shall receive a fee at the closing (a
“Disposition Fee”) equal to 2.0% of the Contract Sales Price; provided, however,
that no Disposition Fee shall be payable if the Sale is to an Affiliate of
either the Advisor; provided further, however, that the payment of any
Disposition Fees by the Company shall be subject to any limitations contained in
the Articles of Incorporation or the Corporate Governance Guidelines. Any
Disposition Fee payable under this Section 8.3 may be paid in addition to
commissions paid to non‑Affiliates, provided that the total commissions
(including such Disposition Fee) paid to all Persons by the Company for each
Sale shall not exceed an amount equal to the lesser of (i) 6.0% of the aggregate
Contract Sales Price of each applicable Property, Loan or other Permitted
Investment and (ii) the Competitive Real Estate Commission for each applicable
Property, Loan or other Permitted Investment. Substantial assistance in
connection with the Sale of a Property includes the preparation of an investment
package for the Property (including a new investment analysis, rent rolls,
tenant information regarding credit, a property title report, an environmental
report, a list of prospective buyers, a structural report and exhibits) or such
other substantial services performed by the Advisor or any of its Affiliates in
connection with a Sale. The Disposition Fee payable to the Advisor or its
assignees shall be paid at the closing of the transaction upon receipt of the
invoice by the Company.

8.4
Financing Fee. In the event of any debt financing obtained by or for the
Company, the Company will pay to the Advisor or its assignees upon the closing
of such debt financing a fee (a “Financing Fee”) equal to (i) 0.75% of the
amount available under such debt financing, whether at the Company, Partnership,
or any direct or indirect subsidiary level, and (ii) 0.75% of the portion that
is attributable to the Company’s or the Partnership’s direct or indirect
investment in a Joint Venture or partnership in which the Company or the
Partnership is, directly or indirectly, a co‑venturer or partner. The Advisor
may reallow all or a portion of


16



--------------------------------------------------------------------------------




any Financing Fee to reimburse a non‑Affiliated third party with whom it may
subcontract to procure any such debt financing. All or any portion of the
Financing Fees not taken as to any fiscal year shall be deferred without
interest and may be paid in such other fiscal year as the Advisor shall
determine.
8.5
Other Services. Should the Board request that the Advisor or any Affiliate or
director, officer or employee of any of the foregoing render services for the
Company other than as set forth in this Agreement, such services shall be
separately compensated at such rates and in such amounts as are agreed upon by
the Advisor or such Affiliate or other Person, on the one hand, and the Board,
including a majority of the Conflicts Committee, on the other hand, subject to
the limitations contained in the Articles of Incorporation, and shall not be
deemed to be services pursuant to the terms of this Agreement.

8.6
Changes to Fee Structure. In the event of Listing, the Company and the Advisor
shall negotiate in good faith to establish a fee structure appropriate for a
perpetual‑life entity.

8.7
Internalization. In the event that the Board elects to internalize any
management services provided by the Advisor, neither the Company nor the
Partnership shall pay any compensation or other remuneration to the Advisor or
any of its Affiliates in connection with such internalization transaction. For
the avoidance of doubt, neither of the following shall be deemed to be
compensation or other remuneration in connection with any internalization
transaction for purposes of the immediately preceding sentence: (A) any
compensation paid or payable by the Company to employees of the Company in
connection with their employment by the Company (which employees were formerly
employed by the Advisor or any of its Affiliates); or (B) the payment of any
amount (as approved by a majority of the Conflicts Committee) for the
acquisition of, or merger with, the Advisor or any of its Affiliates if, as part
of the transaction, the Company acquires material real estate assets from the
Advisor or such Affiliate; provided that, in no event shall the Company or the
Partnership pay any compensation or other remuneration reflecting the value of
any entity in respect of any advisory or other fees paid or payable by the
Company or the Partnership to the Advisor or its Affiliates. This provision
shall not limit any other consideration or distributions that the Company or the
Partnership may pay the Advisor in accordance with this Agreement (as such
agreement may be amended, restated or modified from time to time) or any other
agreement. This provision shall in no way obligate the Advisor to facilitate an
internalization transaction with the Advisor or any of its Affiliates.

8.8
Limitation on Fees. Notwithstanding anything herein to the contrary, the payment
of any fees or expenses pursuant to Articles 8 and 13 by the Company shall be
subject to the limitations thereon contained in the Articles of Incorporation
and the Corporate Governance Guidelines.


17



--------------------------------------------------------------------------------




8.9
Investments through Joint Ventures. Notwithstanding anything herein to the
contrary, if any Properties, Loans or other Permitted Investments are owned by
the Company or the Partnership through a Joint Venture and if such Joint Venture
pays or reimburses the Advisor or any of its Affiliates in connection with the
provision of advisory services similar to any of the services to be provided to
the Company and the Partnership hereunder, then an adjustment shall be made to
the amounts owed under this Agreement to avoid duplication of fees or
reimbursement of expenses paid by the Company (directly or indirectly) to the
Advisor.

Article 9    

Expenses
9.1
General. In addition to the compensation paid to the Advisor pursuant to
Article 8 hereof, the Company shall pay directly or reimburse the Advisor for
all of the expenses paid or incurred by the Advisor or its Affiliates on behalf
of the Company or in connection with the services provided to the Company
pursuant to this Agreement, including, but not limited to:

(A)
Acquisition Fees and Acquisition Expenses incurred in connection with the
selection and acquisition of Properties, Loans and other Permitted Investments,
including such expenses incurred related to assets pursued or considered but not
ultimately acquired by the Company or the Partnership; provided, however, that,
notwithstanding anything herein to the contrary, the payment of Acquisition Fees
and Acquisition Expenses by the Company shall be subject to the limitations
contained in the Company’s Articles of Incorporation and Corporate Governance
Guidelines;

(B)
The actual out‑of‑pocket cost of goods and services used by the Company and
obtained from entities not Affiliated with the Advisor, including travel, meals
and lodging expenses incurred by the Advisor in performing duties associated
with the acquisition or origination of Properties, Loans or other Permitted
Investments;

(C)
Interest and other costs for borrowed money, including discounts, points and
other similar fees;

(D)
Taxes and assessments on income or Properties, taxes as an expense of doing
business and any other taxes otherwise imposed on the Company and the
Partnership and their respective businesses, assets or income;

(E)
Out‑of‑pocket costs associated with insurance required in connection with the
business of the Company, the Partnership or by the Company’s officers and
Directors;


18



--------------------------------------------------------------------------------




(F)
Expenses of managing, improving, developing, operating and selling Properties,
Loans and other Permitted Investments owned, directly or indirectly, by the
Company or the Partnership, as well as expenses of other transactions relating
to such Properties, Loans and other Permitted Investments, including
prepayments, maturities, workouts and other settlements of Loans and other
Permitted Investments;

(G)
All out‑of‑pocket expenses in connection with payments to the Board and meetings
of the Board and Stockholders;

(H)
All out‑of‑pocket expenses associated with a Listing, if applicable;

(I)
Personnel and related employment costs incurred by the Advisor or its Affiliates
in performing the services described in Article 3 hereof, including reasonable
salaries and wages (but excluding bonuses), benefits and overhead of all
employees directly involved in the performance of such services; provided,
however, that no reimbursement shall be made for costs of such employees of the
Advisor or its Affiliates to the extent that such employees performed services
for which the Advisor received Acquisition Fees, Financing Fees or Disposition
Fees;

(J)
Out‑of‑pocket expenses of providing services for and maintaining communications
with Stockholders, including the cost of preparation, printing, and mailing
annual reports and other Stockholder reports, proxy statements and other reports
required by governmental entities;

(K)
Audit, accounting and legal fees, and other fees for professional services
relating to the operations of the Company and all such fees incurred at the
request, or on behalf of, the Board, the Conflicts Committee or any other
committee of the Board;

(L)
Out‑of‑pocket costs for the Company and the Partnership to comply with all
applicable laws, regulations and ordinances;

(M)
Expenses connected with payments of Distributions made or caused to be made by
the Company to the Stockholders;

(N)
Expenses of organizing, redomesticating, merging, liquidating or dissolving the
Company or of amending the Articles of Incorporation or the Bylaws; and

(O)
All other out‑of‑pocket costs incurred by the Advisor in performing the
Advisor’s duties hereunder.


19



--------------------------------------------------------------------------------




9.2
Timing of and Additional Limitations on Reimbursements.

(A)
Expenses incurred by the Advisor on behalf of the Company and the Partnership
and reimbursable pursuant to this Article 9 shall be reimbursed no less than
monthly to the Advisor in the manner and proportion directed by the Advisor. The
Advisor shall prepare a statement documenting the expenses of the Company and
the Partnership during each quarter and shall deliver such statement to the
Company and the Partnership within 45 days after the end of each quarter.

(B)
The Company shall not reimburse the Advisor at the end of any fiscal quarter for
the portion of Operating Expenses that in the four consecutive fiscal quarters
then ended (the “Expense Year”) exceeds (the “Excess Amount”) the greater of
(i) 2% of Average Invested Assets and (ii) 25% of Net Income (the “2%/25%
Guidelines”) for such year unless the Conflicts Committee determines that the
Excess Amount was justified, based on unusual and nonrecurring factors that the
Conflicts Committee deems sufficient. If the Conflicts Committee does not
approve the Excess Amount as being so justified, the Advisor shall repay to the
Company any Excess Amount paid to the Advisor during a fiscal quarter. If the
Conflicts Committee determines the Excess Amount was justified, then, within 60
days after the end of any fiscal quarter of the Company for which total
reimbursed Operating Expenses for the Expense Year exceed the 2%/25% Guidelines,
the Advisor, at the direction of the Conflicts Committee, shall cause such fact
to be disclosed to the Stockholders in writing (or the Company shall disclose
such fact to the Stockholders in the next quarterly report of the Company or by
filing a Current Report on Form 8‑K with the SEC within 60 days of such quarter
end), together with an explanation of the factors the Conflicts Committee
considered in determining that the Excess Amount was justified. The Company will
ensure that such determination will be reflected in the minutes of the meetings
of the Board. All figures used in the foregoing computation shall be determined
in accordance with GAAP applied on a consistent basis.

Article 10    

Relationship Of Advisor, Company and Partnership; Other Activities Of The
Advisor
10.1
Relationship. The Company, the Partnership and the Advisor are not partners or
joint venturers with each other, and nothing in this Agreement shall be
construed to make them such partners or joint venturers. Except as set forth in
Section 10.3, nothing herein contained shall prevent the Advisor or any of its
Affiliates from engaging in or earning fees from other activities, including,
without limitation, the rendering of advice to other Persons (including other
REITs) and the management of other programs advised, sponsored or organized by
the Advisor or any of its


20



--------------------------------------------------------------------------------




Affiliates. Nor shall this Agreement limit or restrict the right of any manager,
director, officer, member, partner, employee or equityholder of the Advisor or
any of its Affiliates to engage in or earn fees from any other business or to
render services of any kind to any other Person. The Advisor may, with respect
to any investment in which the Company or the Partnership is a participant, also
render advice and service to each and every other participant therein, and earn
fees for rendering such advice and service. Specifically, it is contemplated
that the Company and the Partnership may enter into Joint Ventures or other
similar co‑investment arrangements with certain Persons, and pursuant to the
agreements governing such Joint Ventures or other similar co‑investment
arrangements, the Advisor may be engaged to provide advice and service to such
Persons, in which case the Advisor will earn fees for rendering such advice and
service. The Advisor shall promptly disclose to the Board the existence of any
condition or circumstance, existing or anticipated, of which it has knowledge,
that creates or which would reasonably result in a conflict of interest between
the Advisor’s obligations to the Company and the Partnership and its obligations
to or its interest in any other Person (it being understood and agreed that the
conditions and circumstances referred to in the second paragraph of Section 10.3
are deemed to have been disclosed to the Board for purposes of this
Section 10.1).
10.2
Time Commitment. The Advisor shall, and shall cause its Affiliates and their
respective employees, officers and agents to, devote to the Company and the
Partnership such time as shall be reasonably necessary to conduct the business
and affairs of the Company and the Partnership in an appropriate manner
consistent with the terms of this Agreement. The Company and the Partnership
each acknowledges that the Advisor and its Affiliates and their respective
employees, officers and agents may also engage in activities unrelated to the
Company and the Partnership and may provide services to Persons other than the
Company, the Partnership or any of their Affiliates.

10.3
Investment Opportunities. The Advisor shall be required to use commercially
reasonable efforts to present a continuing and suitable investment program to
the Company that is consistent with the investment policies and objectives of
the Company, but neither the Advisor nor any Affiliate of the Advisor shall be
obligated generally to present any particular investment opportunity to the
Company even if the opportunity is of character that, if presented to the
Company, could be taken by the Company.

10.4
Restriction on Exchange of OP Units. The Advisor agrees that it will not
exercise any rights it may have under the Partnership Agreement to exchange any
OP Units it may hold for cash or Shares until a Listing or Liquidity Event has
occurred.

Article 11    

The Phillips Edison and PECO Names

21



--------------------------------------------------------------------------------




The Advisor and its Affiliates have or may have a proprietary interest in the
names “Phillips Edison” and “PECO.” The Advisor hereby grants to the Company, to
the extent of any proprietary interest the Advisor may have in the names
“Phillips Edison” and “PECO,” a non‑transferable, non‑assignable, non‑exclusive
royalty‑free right and license to use the names “Phillips Edison” and “PECO”
during the term of this Agreement. The Company agrees that the Advisor and its
Affiliates will have the right to approve of any use by the Company of the names
“Phillips Edison” or “PECO,” such approval not to be unreasonably withheld or
delayed. Accordingly, and in recognition of this right, if at any time the
Company ceases to retain the Advisor or one of its Affiliates to perform
advisory services for the Company, the Company will, promptly after receipt of
written request from the Advisor, cease to conduct business under or use the
names “Phillips Edison” and “PECO” or any derivative thereof and the Company
shall change its name and the names of any of its subsidiaries to a name that
does not contain any of the names “Phillips Edison” and “PECO” or any other word
or words that might, in the reasonable discretion of the Advisor, be susceptible
of indication of some form of relationship between the Company and the Advisor
or any its Affiliates. At such time, the Company will also make any changes to
any trademarks, servicemarks or other marks necessary to remove any references
to any of the names “Phillips Edison” or “PECO.” Consistent with the foregoing,
it is specifically recognized that the Advisor or one or more of its Affiliates
has in the past and may in the future organize, sponsor or otherwise permit to
exist other investment vehicles (including vehicles for investment in real
estate) and financial and service organizations having the names “Phillips
Edison” or “PECO” as a part of their name, all without the need for any consent
(and without the right to object thereto) by the Company. Neither the Advisor
nor any of its Affiliates makes any representation or warranty, express or
implied, with respect to the names “Phillips Edison” or “PECO” licensed
hereunder or the use thereof (including without limitation as to whether the use
of the name “Phillips Edison” or “PECO” will be free from infringement of the
intellectual property rights of third parties). Notwithstanding the preceding,
the Advisor represents and warrants that it is not aware of any pending claims
or litigation or of any claims threatened in writing regarding the use or
ownership of the names “Phillips Edison” or “PECO.”
Article 12    

Term And Termination Of The Agreement
12.1
Term. This Agreement shall have an initial term ending December 3, 2015 and may
be renewed for an unlimited number of successive terms of no more than one year
upon mutual consent of the parties. The Company (acting through the Conflicts
Committee) will evaluate the performance of the Advisor before renewing this
Agreement, and each such renewal shall be for a term of no more than one year.
Any such renewal must be approved by the Conflicts Committee.


22



--------------------------------------------------------------------------------




12.2
Termination by Either Party. This Agreement may be terminated upon 60 days’
written notice without cause or penalty by either the Company (acting through
the Conflicts Committee) or the Advisor. The provisions of Section 13.2 and
Articles 1, 11, 12, 14 and 15 (other than Section 15.11) shall survive
termination of this Agreement. Notwithstanding anything else that may be to the
contrary herein, the expiration or earlier termination of this Agreement shall
not relieve a party for liability for any breach occurring prior to such
expiration or earlier termination.

12.3
Payments on Termination and Survival of Certain Rights and Obligations.

(A)
After the Termination Date, the Advisor shall not be entitled to compensation
for further services hereunder except the Advisor (and its assignees) shall be
entitled to receive from the Company all unpaid reimbursements of expenses and
all earned but unpaid fees payable to the Advisor or its assignees prior to
termination of this Agreement, payable within 30 days after the effective date
of such termination.

(B)
The Advisor shall promptly upon termination:

(1)
pay over to the Company all money collected and held on behalf of the Company
pursuant to this Agreement, if any, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;

(2)
deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

(3)
deliver to the Board all assets and documents of the Company then in the custody
of the Advisor; and

(4)
cooperate with the Company to provide an orderly transition of advisory
functions.

Article 13    

Assignment
13.1
Assignment of Agreement. This Agreement may be assigned by the Advisor to an
Affiliate with the consent of the Conflicts Committee. This Agreement shall not
be assigned by the Company or the Partnership without the consent of the
Advisor, except in the case of an assignment by the Company to a corporation or
other organization that is a successor to all of the assets, rights and
obligations of the Company, in which case such successor organization shall be
bound hereunder


23



--------------------------------------------------------------------------------




and by the terms of said assignment in the same manner as the Company is bound
by this Agreement.
13.2
Assignment of Payments. The Advisor may assign any rights to receive fees or
other payments under this Agreement without obtaining the approval of the Board
or Conflicts Committee, and the Company and the Partnership shall honor and pay
directly the assignee of such assignment.

Article 14    

Indemnification And Limitation Of Liability
14.1
Indemnification. Except as prohibited by the restrictions provided in this
Section 14.1, Section 14.2 and Section 14.3, the Company shall indemnify, defend
and hold harmless the Advisor and its Affiliates, as well as their respective
officers, directors, equity holders, members, partners and employees, from all
liability, claims, damages or losses arising in the performance of their duties
hereunder or under any sub‑advisory agreement, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance. Any
indemnification of the Advisor may be made only out of the net assets of the
Company and not from Stockholders.

Notwithstanding the foregoing, the Company shall not indemnify the Advisor or
its Affiliates, as well as their respective officers, directors, equity holders,
members, partners and employees, for any loss, liability or expense arising from
or out of an alleged violation of federal or state securities laws by such party
unless one or more of the following conditions are met: (i) there has been a
successful adjudication on the merits of each count involving alleged material
securities law violations as to the particular indemnitee; (ii) such claims have
been dismissed with prejudice on the merits by a court of competent jurisdiction
as to the particular indemnitee; or (iii) a court of competent jurisdiction
approves a settlement of the claims against a particular indemnitee and finds
that indemnification of the settlement and the related costs should be made, and
the court considering the request for indemnification has been advised of the
position of the Securities and Exchange Commission and of the published position
of any state securities regulatory authority in which securities of the Company
were offered or sold as to indemnification for violations of securities laws.
14.2
Limitation on Indemnification. Notwithstanding the foregoing, the Company shall
not provide for indemnification of the Advisor or its Affiliates or of their
respective officers, directors, equity holders, members, partners and employees,
for any liability or loss suffered by any of them, nor shall any of them be held
harmless for any loss or liability suffered by the Company, unless all of the
following conditions are met:


24



--------------------------------------------------------------------------------




(A)
The Advisor or one of its Affiliates (as applicable) has determined, in good
faith, that the course of conduct that caused the loss or liability was in the
best interests of the Company.

(B)
The Advisor or one of its Affiliates (as applicable) was acting on behalf of or
performing services for the Company.

(C)
Such liability or loss was not the result of negligence or misconduct by the
Advisor or one of its Affiliates (as applicable).

14.3
Limitation on Payment of Expenses. The Company shall pay or reimburse reasonable
legal expenses and other costs incurred by the Advisor or itsAffiliates, or by
any of their respective officers, directors, equity holders, members, partners
and employees, in advance of the final disposition of a proceeding only if (in
addition to any applicable procedures required by the Maryland General
Corporation Law, as amended from time to time) all of the following are
satisfied: (a) the proceeding relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company; (b) the legal
proceeding was initiated by a third party who is not a stockholder or, if by a
stockholder acting in his or her capacity as such, a court of competent
jurisdiction approves such advancement; and (c) such Person undertakes to repay
the amount paid or reimbursed by the Company, together with the applicable legal
rate of interest thereon, if it is ultimately determined that such Person is not
entitled to indemnification.

Article 15    

Miscellaneous
15.1
Incorporation of the Partnership Agreement. To the extent that the Partnership
Agreement imposes obligations or restrictions on the Advisor or grants the
Advisor any rights which are not set forth in this Agreement, the Advisor shall
abide by such obligations or restrictions and such rights shall inure to the
benefit of the Advisor with the same force and effect if they were set forth
herein.

15.2
Notices. Any notice, request, demand, approval, consent, waiver or other
communication required or permitted to be given hereunder or to be served upon
any of the parties hereto (each a “Notice”) shall be in writing and shall be
(a) delivered in person, (b) sent by facsimile transmission (with the original
thereof also contemporaneously given by another method specified in this
Section 15.2), (c) sent by a nationally‑recognized overnight courier service, or
(d) sent by certified or registered mail (postage prepaid, return receipt
requested), to the address of such party set forth herein.


25



--------------------------------------------------------------------------------




To the Company or the Board:


Phillips Edison – ARC Shopping Center REIT Inc.
11501 Northlake Drive
Cincinnati, OH 45249


with a copy to (which shall not constitute Notice):


DLA Piper LLP (US)
4141 Parklake Drive , Suite 300
Raleigh, North Carolina 27612
Attention: Robert Bergdolt
Telephone: (919) 786‑2002
Facsimile: (919) 786‑2202
To the Partnership:


Phillips Edison – ARC Shopping Center Operating Partnership L.P.
11501 Northlake Drive
Cincinnati, OH 45249
with a copy to (which shall not constitute Notice):


DLA Piper LLP (US)
4141 Parklake Drive , Suite 300
Raleigh, North Carolina 27612
Attention: Robert Bergdolt
Telephone: (919) 786‑2002
Facsimile: (919) 786‑2202
To the Advisor:


Phillips Edison NTR LLC
11501 Northlake Drive
Cincinnati, OH 45249


with a copy to (which shall not constitute Notice):


Phillips Edison & Company Ltd.
222 S Main Street, Suite 1730
Salt Lake City, Utah 84101
Attention: Sara Brennan, General Counsel



Any party may at any time give Notice in writing to the other party of a change
in its address for the purposes of this Section 15.2. Each Notice shall be
deemed given and effective upon receipt (or refusal or receipt).
15.3
Modification. This Agreement shall not be amended, supplemented, changed,
modified, terminated or discharged, in whole or in part, except by an instrument
in writing signed by the Company, the Partnership and the Advisor, or their
respective successors or permitted assigns.


26



--------------------------------------------------------------------------------




15.4
Severability. The provisions of this Agreement are independent of and severable
from each other, and no provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other or others of
them may be invalid or unenforceable in whole or in part.

15.5
Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of New York as at the time
in effect, without regard to the principles of conflicts of laws thereof.

15.6
Entire Agreement. This Agreement contains the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof. In all events, nothing contained herein shall be read,
construed, interpreted or applied in any manner that prevents or hinders the
Company from qualifying as a real estate investment trust under Section 856(c)
of the Code.

15.7
Waiver. Neither the failure nor any delay on the part of a party to exercise any
right, remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

15.8
Gender. Words used herein regardless of the number and gender specifically used,
shall be deemed and construed to include any other number, singular or plural,
and any other gender, masculine, feminine or neuter, as the context requires.

15.9
Titles Not to Affect Interpretation. The titles of Articles and
Sections contained in this Agreement are for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation hereof.

15.10
Third Party Beneficiary. Except for those Persons entitled to indemnification
under Article 15 who shall be third party beneficiaries of this Agreement, no
other Person is a third party beneficiary of this Agreement.


27



--------------------------------------------------------------------------------




15.11
Counterparts. This Agreement may be executed with counterpart signature pages or
in any number of counterparts, each of which shall be deemed to be an original
as against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterpart signature pages or counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories.

[The remainder of this page is intentionally left blank.
Signature page follows.]



28



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 
 
Phillips Edison – ARC Shopping Center REIT Inc.




By:  /s/ John B. Bessey   
John Bessey, Co-President


 
 
Phillips Edison – ARC Shopping Center Operating Partnership, L.P.


By: Phillips Edison – ARC Shopping Center OP GP, LLC, its general partner


By: Phillips Edison – ARC Shopping Center REIT Inc., its sole member




       By:  /s/ John B. Bessey   
       John Bessey, Co-President


 
 
Phillips Edison NTR LLC




By:  /s/ John B. Bessey   
John Bessey, Co-President






[Signature Page to Advisory Agreement between Phillips Edison – ARC Shopping
Center REIT Inc., Phillips Edison – ARC Shopping Center Operating Partnership,
L.P. and Phillips Edison NTR LLC]

